Third District Court of Appeal
                               State of Florida

                          Opinion filed March 20, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D18-155 & 3D18-192
                         Lower Tribunal No. 17-12481
                             ________________


                                 Lee Howard,
                           Appellant/Cross-Appellee,

                                        vs.

                            The State of Florida,
                           Appellee/Cross-Appellant.


     Appeals from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant/cross appellee.

      Ashley Moody, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee/cross appellant.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      PER CURIAM.
      The trial court properly found that there was sufficient evidence to support

the conviction of petit theft. See J.P. v. State, 35 So. 3d 180, 181-82 (Fla. 3d DCA

2010) (holding that a principal was competent to testify as to the value of stolen

projectors where the principal had “ordered the projectors, and [was] responsible

for . . . purchasing and maintaining of all the school’s equipment and materials”).

The trial court also correctly determined that there was no competent, substantial

evidence to support a conviction of criminal mischief in excess of $1,000. See A.S.

v. State, 91 So. 3d 270, 271 (Fla. 4th DCA 2012) (holding that testimony regarding

repair estimate for damaged vehicle should have been stricken where the actual

estimates were not admitted into evidence and absent such testimony, there was no

competent, substantial evidence demonstrating the element of value).

      Affirmed.




                                         2